SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1281
CA 14-02237
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, VALENTINO, AND WHALEN, JJ.


DIPIZIO CONSTRUCTION COMPANY, INC.,
PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ERIE CANAL HARBOR DEVELOPMENT CORPORATION,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


BARCLAY DAMON, LLP, BUFFALO (MICHAEL E. FERDMAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

THE REDDY LAW FIRM, BUFFALO (PRATHIMA REDDY OF COUNSEL), AND PHILLIPS
LYTLE LLP, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered May 30, 2014. The order granted plaintiff’s
motion for leave to reargue its prior motion for summary judgment and,
upon reargument, the court adhered its prior decision.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in DiPizio Constr. Co., Inc. v Erie Canal
Harbor Dev. Corp. ([appeal No. 3] ___ AD3d ___ [Dec. 23, 2015]).




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court